DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 25 February 2022 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “small” in claim 24 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term “small” renders the size of the pieces into which the windshield is configured to break indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-16, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannheim Astete (WO 2018/122769 A1).
	Mannheim Astete is directed to a laminated glazing for use as an automotive windshield comprising inner and outer layers of glass bonded together with a plastic interlayer (Figure 1 and 1st paragraph on page 6).  The inner glass layer is formed of chemically tempered aluminosilicate glass (2nd paragraph on page 6).  The outer layer is formed of borosilicate glass (3rd paragraph on page 6).  In Embodiment 1: the outer layer is formed of 2.1 mm thick borosilicate glass, the inner layer is formed of 0.7 mm aluminosilicate glass, and the interlayer is formed of 0.76 mm polyvinyl butyral (Embodiment 1, page 7).  The thickness ratio of the outer glass layer to the inner glass layer in the embodiment is 2.1:0.7=3.

	The limitations of claim 8 are taken to be met since the outer layer in the laminated glazing of Mannheim Astete is formed of borosilicate glass which inherently has extreme hardness and resistance to breakage (e.g. see 3rd paragraph on page 6).
	The limitations of claim 9 are taken to be met since the laminated glazing of Mannheim Astete employs borosilicate glass, as opposed to conventional glass, which is inherently resistant to crack initiation and propagation (e.g. see paragraph 0025 on page 6 of the instant specification) and the claim does not recite any particular degree of resistance to crack initiation/propagation.
	The limitations of claim 16 are taken to be met since the interlayer is formed of material that is inherently softer than the glass layers and the claim does not require any particular degree of energy absorptive property.
	The limitations of claim 23 are taken to be met since the glazing is designed to be used as an automobile windshield and automobiles windshields are curved (e.g. see 2nd full paragraph on page 7).
	The limitations of claim 24 are taken to be met since tempered glass breaks into shards (i.e. pieces) and the claim does not specify any particular size (2nd full paragraph on page 3).
	The limitations of claim 25 are taken to be met since the glazing is designed to be used as an automobile windshield and all automobiles comprise vehicle frames.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mannheim Astete (WO 2018/122769 A1).
	Mannheim Astete teach a laminated glazing meeting all the limitations of claims 2, 3, 5, and 26, as outlined above, except for specifying the area density, chance of failure with an impact of 2 J, and employment in an automobile with an electric motor.
	However, since the laminated glazing of Embodiment 1 in Mannheim Astete employs the same glass for inner and outer layers as the instant invention at thicknesses within the range used by the instant invention, one of ordinary skill in the art would expect the glazing to have an area density and chance of failure with an impact of 2 J that satisfy the limitations of claims 2, 3, and 5, particularly since the glass of the outer layer is specifically selected for its resistance to breakage (see 3rd paragraph on page 6).
	Moreover, Mannheim Astete teaches that the glazing is designed to be used in automobiles and automobiles with electric motors are well known in the art.  As such, one of ordinary skill in the art would have immediately envisaged employing the glazing as a windshield in an electric powered automobile.  Alternatively, it would have been obvious to one of ordinary skill in the art to use the glazing in any automobile including an automobile with electric motors.

Claim Rejections - 35 USC § 103
18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (WO 2018/122769 A1) in view of Takamatsu et al. (US 2011/0300356 A1).
	Mannheim Astete teaches all the limitations of claims 18, 20, and 21, as outlined above, except for the use of an interlayer with multiple layers including a light absorbing layer containing a tint material.
	Takamatsu et al. is directed to laminated glass for an automobile that shields the passage of solar radiation to reduce interior temperature increases and cooling load (paragraph 0001).  The laminated glass contains an interlayer between glass plates, wherein the interlayer comprises a functional plastic film between intermediate films (paragraph 0016).  The functional plastic film comprises an IR absorbing layer (paragraph 0042) that may contain a pigment or dye such as carbon black (0055).
	It would have been obvious to one of ordinary skill in the art to use the interlayer of Takamatsu et al. as the interlayer of Mannheim Astete to reduce the rise in interior temperature, and thus reduce cooling loads, due to solar radiation.
	Regarding claims 20 and 21, a layer containing pigments or dyes reads on a light absorbing layer and the pigments/dyes read on tint materials since the claims do not require any particular degree of light absorption and one of ordinary skill in the art would expect pigments and dyes such as carbon black to absorb at least some light.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (WO 2018/122769 A1) in view of Toyama et al. (US 2003/0139520 A1).
	Mannheim Astete teach all the limitations of claims 17 and 18, as outlined above, except for the use of an interlayer having multiple layers and a glass transition temperature of about 6 to 10 oC.
	Toyama et al. is directed to an interlayer for laminated glass having excellent sound insulation (paragraph 0001).  In the embodiments of Example 4-9, the interlayer comprises a three layer laminate (paragraph 0164) having a tan  maximum of 5 to 10 oC (Table 2).  The tan  maximum corresponds to the glass transition temperature (paragraph 0085).
	It would have been obvious to one of ordinary skill in the art to use the interlayer of Toyama et al. in the laminated glazing of Mannheim Astete to yield a glazing with excellent sound insulation.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (WO 2018/122769 A1) in view of Matsuo et al. (US 2015/0064428 A1).
	Mannheim Astete teach all the limitations of claims 18 and 19, as outlined above, except for the use of an interlayer having multiple layers and comprising a polyvinyl ether.
	Matsuo et al. is directed to glass for use as window glass in automobiles (paragraph 0003).  The glass provides heat ray-shielding to suppress the inflow of solar heat during summertime so as to control carbon dioxide emissions (paragraph 0003).  The glass comprises a multi-layer laminated film with an interlayer and transparent substrate on either side of the multi-layer laminated film (paragraph 0024).  The interlayer may be formed form polyvinyl butyral or polyvinyl ether (paragraph 0073).
.

Claims 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete (WO 2018/122769 A1) in view of Mannheim Astete et al. (US 2020/0254731 A1).
	Mannheim Astete ('769) teach all the limitations of claims 22, 27, and 28, as outlined above, except for a camera positioned facing a camera viewing area of the internal facing glass layer having an optical distortion of less than about 250 millidiopters.
	Mannheim Astete et al. ('731) is directed to a laminated automotive glazing (paragraph 0001).  Mannheim Astete et al. ('731) teach that cameras, requiring a high level of optical clarity and a distortion free field of view, may be mounted on the windshield to provide autonomous operation and safety functions (paragraph 0016).  Suitable levels of distortion for the viewing area include 150 millidiopters and 25 millidiopters (Table 2).
	It would have been obvious to one of ordinary skill in the art to mount a camera on the glazing of Mannheim Astete ('769) and to ensure that the viewing area of the camera has an optical distortion satisfying the limitations of claim 28 to assist the resulting automobile with autonomous operation and safety functions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787